Notice of Allowability
Claims 1–14 are allowed. 
The following is Examiner’s statement on the reasons for allowance:

Regarding Claim 1, Calloway (Figs. 3, 10) teaches an apparatus for auto-alignment of components of a headband, headgear or helmet (HMD 300), the apparatus comprising:
-a first sensor (238) mounted to a headband, headgear, or helmet (e.g., Inertial sensor 238 mounted on HMD 300; par. 0033) and configured to communicate and align with a display comprising a second sensor mounted to the headband, headgear, or helmet (e.g., Inertial sensor 238 aligns with the gyroscope 310, which is considered a “second sensor”; par. 0033).

Ben-Ari (Fig. 1) teaches the principle of transfer aligning within a helmet tracking system (e.g., IMU 12 of helmet system 10 transfer aligns with orientation sensors of INS 500; par. 0065).  

However, neither Calloway, Ben-Ari, nor the remaining prior art, either alone or in combination, teaches a first sensor mounted to a headband, headgear, or helmet and configured to communicate and transfer align with a display comprising a second sensor mounted to the headband, headgear, or helmet.

The claim limitations require that the first sensor be mounted to a headband, headgear, or helmet, while the second sensor be mounted to the same headband, headgear, or helmet.  Ben-Ari teaches “transfer alignment” between a helmet and a separate inertial navigation (INS) system (para. 0064–0065). On the other hand, Applicant’s claims require that the transfer alignment occur between components of the same device (See Remarks 7).  

Calloway teaches boresight calibration among parts of the same helmet (paras. 0004, 0014).  However, because boresight calibration and transfer alignment are different calibration techniques, Examiner agrees with Applicant that it would not make sense to combine Ben-Ari with Calloway (Remarks 8). 

A similar analysis pertains to independent claim 11.  

Therefore, claims 1–14 are allowed over the prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        August 24, 2022